Citation Nr: 1700872	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-12 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right shoulder disability other than tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from March 1984 to February 1987, April 1987 to March 1990, and July 1991 to February 1992.  The Veteran also served in the U.S. Army Reserve and the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision that was issued in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board previously considered this appeal in October 2012, and remanded the issue for further development.  After development was completed, the case returned to the Board, which denied the Veteran's claim in a September 2015 rating decision.  The Veteran appealed, and the matter has been returned to the Board pursuant to a September 2016 Order of the United States Court of Appeals for Veterans' Claims (Court).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed a right shoulder disability due to service.  Specifically, he believes he developed right shoulder arthritis secondary to his service-connected lateral epicondylitis with loose bodies, right elbow, status-post repair.  Service records do not contain any treatment for right shoulder arthritis.  VA treatment records from July 1992 show tender muscles along the right medial scapular area, but that there was full range of motion of the right shoulder.  The assessment was musculoskeletal pain.  Furthermore, there are no records within one year of separation from service that show treatment for right shoulder arthritis.  

On VA examination in June 2013, the Veteran recalled a "fleeting episode of pain during service that resolved without recurrence."  The examiner noted that the Veteran "has had no ongoing symptoms or required any medical assessment/ treatment of the right shoulder."  Imaging studies revealed normal alignment, no acute fracture or dislocation, and only mild degenerative changes of the right AC joint.  The examiner concluded that the Veteran's "right lateral epicondylitis had no impact at all on [his right shoulder] condition, there is no medical basis to attribute any direct or indirect relationship between the two."  However, the examiner also stated that:

It is at least as likely than not that the veteran's above listed diagnoses are related to his in-service activities, specifically as a combat engineer from 1987 to 1990.  The described MRI findings reflect chronic degenerative changes likely due to repeated physical stressing of the left shoulder.  Toting and removing the heavy rucksack and weaponry repeatedly over this long period of time would be sufficient to precipitate the shoulder conditions.

The Board notes that the only diagnoses listed in the diagnosis section of the June 2013 VA examination report are rotator cuff tear and rotator cuff syndrome of the left shoulder.  No diagnosis of the right shoulder is noted.  Furthermore, in the above statement, the examiner refers only to the Veteran's left shoulder.  Nevertheless, as there is evidence that the Veteran has a current right shoulder disability, the examiner's statement is somewhat ambiguous regarding whether he also intended to encompass the Veteran's right shoulder in his opinion.  Accordingly, the Board finds that clarification is required to determine whether or not the examiner believes that the Veteran's right shoulder arthritis was, like his left shoulder, caused by repeated physical stress in service.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to the examiner who conducted the June 2013 Arm and Shoulder VA examination for clarification of his medical opinion.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's right shoulder arthritis had onset in service or was caused or permanently aggravated by the Veteran's active military service.  Specifically, the examiner is asked to address whether repeated physical stressing of the right shoulder in service, such as from toting and removing a heavy rucksack and weaponry repeatedly over a long period of time would be sufficient to precipitate the shoulder condition.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

